DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
Response to Amendment/Arguments
The amendment, filed 05/21/2021, has been entered. Claims 3, 6, and 20 are cancelled. Claim 21 is added. Claims 1-2, 4-5, 7-19, and 21 are pending. Applicant’s arguments regarding claims 1-2, 4-5, and 7-21 have been fully considered and are persuasive. Specifically, applicant’s arguments and clarification of claim language on pages 9-14 of the response filed 03/17/2021 were persuasive and still apply. After updated search and consideration, the examiner determined that claim 1, broadened in the 05/21/2021 amendment, is still allowable. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a resonant structure comprising at least two coaxial rings, wherein said second ring portion is formed by a first radial recess developing from a periphery of said first ring distal from said first connection structure toward said first connection structure, in conjunction with the remaining claim limitations.
Regarding claims 2, 4-5, 7-15, 17, and 21: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 16: The prior art, alone or in combination, fails to anticipate or render obvious a resonant structure comprising at least two coaxial rings, wherein said second radial thickness is formed by a first radial recess developing from a center of said first connection structure toward a periphery of the first ring distal from said first connection structure, in conjunction with the remaining claim limitations.
Regarding claim 18: The prior art, alone or in combination, fails to anticipate or render obvious a resonant structure comprising a plurality of concentric ring-like structures; each ring like structure comprising a plurality of ring segments of constant radial thickness; and a plurality of connection structures; each connection structure attaching together the plurality of ring segments of two adjacent ring-like structures; wherein at least one portion of each connection structure has a reduced radial thickness less than the sum of the radial thicknesses of the two adjacent ring-like structures it connects; wherein said at least one portion of reduced radial thickness is a central portion of the connection structure
Regarding claim 19: This claim is allowable due to at least its dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856